Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 1 of 9
                           Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 2 of 9

                                                                UNITED STATES DISTRICT COURT
                                                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                         !8                 4487
                                                                                DESIGNATION FORM
                         (to be used by counsel or prose plaintiff to indicate tht category of the case for the purpose ofasstgnment to the appropriate calendar)

AddressofPlaintiff:               ~'Jt/ /..4vt1e/ .Sf.       {~/-'t /4 /%5,,.IJ
                                                                              :0/t'llS<f/"-'

Address of Defendant:, ,td %tJ 'JP.R'#ttl.?'tiG) £cl      PJ%.-P,rd..4J /?JJ d/_?-_/_?_ _ _ _ _ __
PlaceofAccident,IncidentorTransact~on:jol/;l. /1Jt?1._fJc. 4ve, d_/~A..;7/c (f 4                        7




RELATED CASE, IF ANY:

Case Number                                                          Judge. _ _ _ - - - - - - - - - -                             Date Terminated

Civil cases are deemed related when Yes is answered to any of the fo;lowmg questions:

L      Is this case related to property included in an earlier numbered suit pending or within one year                              YesO                  No[E)
       previously terminated action in this court?

2      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                             YesO                  No~
       pending or w1thm one year previously terminated action m this court?

3.     Doe~th ts case mvolve the valtdtty or infrmgement of a paten already in smt or any earlier                                    Yes                   No[]
       numbered case pending or within one year previously termma ed action of this court?

4,     Is this case a second or successive habeas corpus, soc                                                                        Yes                   No
       case tiled by the same individual?

I certify that, to my knowledge, the w1thm case              D   i
this court except as noted above.

                  /;I/!                                                                                                                   J'"/5stJ
DATE        //}
                                                                                                                                   -------
                                                                                                                                       Altorney ID II (if app//cable)


CIVIL: (Place a    ">I   In one calcgory only)

A.          F etleral Question C11ses.                                                          8.    Diversity J11rfsdlctlon Cases:

D      i.  Indemnity Contract, Manne Contract, and All Other Contracts                                I.    Insurance Contract and Other Contracts
D 2        FELA                                                                                       2.    Airplane Personal Injury
03         Jones Act-Personal lnJury                                                                  3.    Assault, Defamation
D      4 Antitrust                                                                                    4.    Marine Personal Injury

B ~-
o      7
           Patent
           Labor-Management Relations
           Civil Rights
                                                                                                      5.
                                                                                                      6.
                                                                                                      7.
                                                                                                            Motor Vehicle Personal Injury
                                                                                                            Other Personal Injury (Please specify) --'P,'---4_'-_L-_ _ _ __
                                                                                                            Products L1abll1ty
D      8   Habeas Corpus                                                                              8.    Products Liability - Asbestos
                                                                                                      9.    All other Diversity Cases
8
D
       9   Securities Act(s) Cases
       10. Social Security Review Cases
       11. All other Federal Question Cases
                                                                                                            (Please specify) _,- - - - - - - - - - - - - - - -

           (Please specify) - - - - - - - - - - - -



                                                                               ARBITRATION CERTIFICATION
                                                      (fire effect of thts certification is to remove the case from eligtb1/1ty for arb11rat1on.)




              ursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my kncwledge and belief, the damages recoverable in this c1Vil action case
              xceed the sum of$150,000.00 exclusive of interest and costs:

            Rehef other than monetary damages is sought                                                                                             OCT 18 201W
::>A TF.
                                                                                                                                                Attorney ID #(ifapplicable)

NOTE A tnal de novo wtl! be a tnal by Jury only 1f there has been
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 3 of 9
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 4 of 9
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 5 of 9
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 6 of 9
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 7 of 9
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 8 of 9
Case 2:18-cv-04487-WB Document 1 Filed 10/18/18 Page 9 of 9
